Citation Nr: 0826921	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of cold 
injury.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye vision loss, claimed as a residual of air bubble 
placement in the right eye in December 2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and W.C., appellant's friend


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to November 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2007.  The 
hearing transcript has been associated with the claims file.  
In August 2007, the Board remanded for further development.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to an increased rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not diagnosed with residuals of cold 
exposure, and the record does not contain findings suggestive 
of such a diagnosis.

2.  The veteran's tinnitus is related to in-service noise 
exposure.  

3.  COPD was not incurred in service and is not causally 
related to service.  

4.  The December 2001 air bubble placement was done by a 
private physician at a private medical facility, and the 
evidence does not indicate that the post-procedure VA 
treatment resulted in right eye vision loss due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold 
injury have not been met.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for tinnitus have 
been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for service connection for COPD have not 
been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of right air bubble 
placement have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grants of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required for this claim.  

In October 2004 and January 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim of service connection for COPD and 
the claims of service connection for residuals of cold injury 
and right eye vision loss under 38 U.S.C.A. § 1151 
respectively.  In September 2007, the veteran was provided 
notice of the effective date and disability rating 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the notice letter postdated 
the initial adjudication, the claims were subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations and providing a personal hearing.  VA has also 
informed the veteran that his service records could not be 
located and asked the veteran to provide information as to 
any alternate sources from which the veteran's records could 
be obtained.  Based on the foregoing, the Board finds that 
the duty to notify and assist has been met.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 


§ 3.303.  To establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

The Board notes that the veteran's service medical records 
could not be obtained.  The November 1955 separation 
examination record was obtained, however, and it reports 
normal clinical findings for all systems and a negative chest 
X-ray.  

Residuals of Cold Injury

The veteran contends that he has residuals of cold weather 
injuries from his service in Korea.  At his June 2007 
personal hearing, the veteran testified that he was stationed 
in Korea, where the winter was so cold that, even though he 
slept with an overcoat, blankets, and even a mattress over 
him, he was still cold throughout the night.  The veteran 
testified that he never went for treatment in service, but he 
reported that he now had tingling and numbing in his legs and 
feet, which he believed was secondary to the in-service cold 
exposure.  

Post-service treatment records do not report any diagnoses of 
residuals of frostbite.  A January 1998 record does report a 
physician assistant's diagnosis of peripheral vascular 
disease (PVD), based on a finding that the left foot was cool 
to the touch, but subsequent records do not corroborate the 
diagnosis, and the medical records generally report no 
neurological or skin abnormalities that would be consistent 
with PVD or cold injury.  See, e.g., April 1998 and October 
2005 VA treatment records.  See also December 1997 VA medical 
record (vascular examination of lower extremities normal).  

A VA examination was conducted in January 2008 to resolve 
whether the veteran had any residuals of cold injury.  The 
record reports the veteran's negative history as to cold 
sensitivity, tingling, weakness, muscle cramps, fungal 
infections, decreased sensation, nail abnormalities, or 
abnormal color or skin in the cold-injured areas.  The 
examiner noted that the feet had normal color, skin 
thickness, skin temperature, skin moisture, and skin texture.  
There was decreased hair growth bilaterally, but no fungus, 
callus formation, or infection/ulceration.  The hands were 
normal in color, skin thickness, skin temperature, skin 
moisture, skin texture, and hair growth, and there was no 
fungus, callus formation, or infection/ulceration.  Reflexes 
and sensation were normal throughout.  The examiner reported 
that the veteran was not complaining of any symptom such as 
peripheral neuropathy or loss of function of the hands or 
fingers, and he stated that the examination did not support 
sequelae of previous cold injury.  In other words, he found 
no evidence of any residuals of cold injury.  

As stated above, one of the requirements for service 
connection is that there is a current diagnosis.  Although 
the veteran testified that he has numbing and tingling in his 
legs and feet, the veteran, as a layperson, is not competent 
to comment on the presence or etiology of these symptoms.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this 
case, the medical evidence, which includes a post-hearing VA 
examination record, includes no current diagnosis which could 
be interpreted as residuals of cold exposure; consequently, 
service connection must be denied.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the United 
States Court of Appeals for Veterans Claims' interpretation 
of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of 
a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).

Tinnitus

The veteran contends that he has tinnitus as a result of in-
service unprotected noise exposure.  The evidence indicates 
that the veteran served as a diesel mechanic in service and 
that the VA has conceded noise exposure in service based on 
this duty.  See August 2005 rating decision.  The veteran has 
denied significant unprotected noise exposure post-service.  
See, e.g., July 2005 VA examination record; June 2008 hearing 
transcript.  

A VA audio examination was conducted in July 2005.  The 
record reports the veteran's history of in-service 
unprotected noise exposure from working on motors.  The 
record notes that the veteran denied having tinnitus.  
Consequently, although the examiner stated that it was at 
least as likely as not that hearing loss was due to noise 
exposure, the examiner did not provide an opinion as to the 
etiology of the tinnitus.  

At his June 2007 personal hearing, the veteran testified that 
he did not know what "tinnitus" was per se but that he did 
have "buzzing" in his ears.  He also testified that he has 
had this buzzing in his ears since service.

The Board notes that the veteran currently does not have a 
diagnosis of tinnitus.  A diagnosis of tinnitus is based 
solely on a person's history of ringing or buzzing in the ear 
(or ears), however, and the Board finds the veteran's 
testimony of buzzing in his ears during service, since 
service, and presently, is competent, credible, and 
consistent with the nature and circumstances of his service 
as a diesel mechanic.  See Jandreau v. Nicholson, No. 2007-
7029 (Fed. Cir. July 3, 2007) (the layperson may be competent 
to identify the condition where the condition is simple).  
Consequently, based on the in-service noise exposure, the 
veteran's credible history of chronic tinnitus since service, 
and the VA examiner's finding that the in-service noise 
exposure was sufficient to cause hearing loss, and resolving 
all reasonable doubt in favor of the veteran, service 
connection is granted for tinnitus.  

COPD

The veteran contends that he has COPD as a result of in-
service exposure to diesel fumes.  At his personal hearing, 
the veteran testified that he did not seek any treatment for 
breathing problems in service, that he first sought treatment 
for shortness of breath in approximately 1995, and that he 
was first provided inhalers in approximately 2003.  See June 
2007 hearing transcript.  He reported that he did have 
breathing difficulty prior to 1995, but he did not seek any 
treatment prior to 1995.  He also testified that although he 
was exposed to engines "quite a bit" after service when he 
worked as a tool distributor, he only had "heavy exposure" 
to engine fumes in service.

VA treatment records dating in 1997 and 1998 report no 
pulmonary complaints or findings, with the exception of 
findings that the veteran's chest was clear to auscultation.  
September 1999 VA treatment records report the initial 
histories of shortness of breath and dyspnea on exertion, and 
the records report assessments of dyspnea and prescription of 
an inhaler.  See also November 2000 VA notation (VA gave 
history of shortness of breath for one year).  An October 
1999 VA Pulmonary Function Test (PFT) report indicates that 
spirometry revealed findings consistent with severe 
obstructive defect and air trapping or additional restrictive 
process.  A March 2001 VA chest X-ray record reports that the 
lungs were expanded and free of infiltrates, and pulmonary 
vascularity was within normal limits.  The report indicates 
that the "chest remain[ed] within normal limits without 
change from "findings presented in a January 1996 X-ray 
record.  November 2002 VA chest X-rays showed hyperinflated 
lung fields, slight increased interstitial markings, but no 
focal lung infiltrates, effusion, or pneumothorax; the 
impression was COPD.  Subsequent VA medical records report 
diagnoses of COPD and severe pulmonary emphysema.  

Based on the evidence of record, the Board finds that service 
connection for COPD must be denied because, although the 
veteran has a current diagnosis, the competent medical 
evidence does not suggest that COPD was incurred in service 
or that it is causally related to service.  The November 1955 
separation examination record reports normal findings for the 
lungs and a negative chest X-ray, and the first evidence of a 
pulmonary abnormality (shortness of breath) is not reported 
until 1999, over 40 years after separation from service.  The 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  Although the veteran has contended that his COPD is 
the result of in-service fume exposure and that he had 
problems with his breathing since service, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In this case, the competent medical evidence does not 
establish the existence of a pulmonary condition either in 
service, nor does it include any findings linking the 
veteran's current COPD to service.  Additionally, the Board 
notes that in light of the veteran's long-term history of 
smoking and the evidence of some post-service exposure to 
engine fumes, it would be speculative to attribute the 
veteran's COPD to the in-service fume exposure based on the 
evidence currently of record.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  See also Slater v. 
Principi, 4 Vet. App. 43 (1993).  Consequently, service 
connection for COPD must be denied.  

38 U.S.C.A. § 1151 

The veteran contends that he has developed right eye vision 
loss after undergoing air bubble placement in his right eye 
in December 2001.  He seeks compensation for the vision loss 
under 38 U.S.C.A. § 1151.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility. In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997. Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997. Thus, 
38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of Veterans Affairs. A Department facility is a facility over 
which the Secretary of Veterans Affairs has direct 
jurisdiction. Thus, compensation under 38 U.S.C.A. § 1151 is 
specifically limited to hospital care, medical or surgical 
treatment, or examination furnished at "facilities over which 
the Secretary has direct jurisdiction," and does not extend 
to facilities identified under subsections (B) and (C) of 38 
U.S.C.A. § 1701(3), which include Government facilities for 
which the Secretary contracts; and public or private 
facilities at which the Secretary provides recreational 
activities for patients receiving care under 38 U.S.C.A. § 
1710.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility. The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

The record indicates that the veteran underwent air bubble 
placement in the right eye to displace a subretinal 
hemorrhage on December 7, 2001.  Although VA medical records 
report that the veteran was seen on the day of the air bubble 
procedure, the record indicates that the actual procedure was 
done at a private medical facility.  Additionally, the 
evidence does not suggest that the physician who did the 
procedure was also a VA employee or that the private medical 
facility was under the direct supervision of the Secretary.  
The Board notes that the evidence includes a consultation 
record which indicates that the VA scheduled the veteran to 
see the private physician for pneumatic displacement of his 
hemorrhage; a referral does not constitute VA treatment for 
purposes of § 1151, however.  Consequently, based on the 
evidence that the air bubble placement was done by a private 
physician in a private facility, the veteran's claim for 
38 U.S.C.A. § 1151 benefits for right eye vision loss must be 
denied.  

The Board notes that the veteran was treated at VA facilities 
subsequent to the air bubble procedure.  Consequently, the 
Board has construed the veteran's claim widely and has also 
considered whether 38 U.S.C.A. § 1151 benefits could be 
awarded for right eye vision loss as a result of the post-
procedure VA treatment.  

A February 2001 VA treatment record reports that the 
veteran's right eye vision was 20/50.  October and November 
2001 VA treatment records indicate that the veteran had a 
right eye subretinal hemorrhage and his right eye visual 
acuity was 20/400.  A December 2001 VA treatment record 
reports that the veteran had underwent the air bubble 
procedure earlier that day.  The record notes that the 
veteran was provided mydriatic glasses, advised to use face-
down positioning for 4 days and to follow up at the VA eye 
clinic.  Subsequent VA treatment records report the veteran's 
history of intermittently impaired vision in the right eye, 
and May and August 2004 VA optometry records report right eye 
visual acuity of 3/120 and an April 2005 VA ophthalmology 
record reports that right eye visual acuity of 20/count 
fingers at 2.

Although the evidence indicates that the veteran's right eye 
visual acuity has decreased since February 2001, while the 
veteran has been under VA treatment, merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  The Board has reviewed the veteran's 
treatment records from December 2001 to the present and has 
found no medical opinion which contains any indication that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
that has affected the veteran's right eye visual acuity.  

Consequently, based on the evidence that the air bubble 
procedure was conducted at a non-VA facility by a non-VA 
physician and the evidence that the visual loss was merely 
coincident with the VA treatment, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  

ORDER

Service connection for residuals of cold injury is denied.  

Service connection for tinnitus is granted.  

Service connection for COPD is denied.  

Service connection for right eye vision loss under 
38 U.S.C.A. § 1151 is denied.  


REMAND

Further development is needed on the claim for an increased 
rating for bilateral hearing loss.  At his June 2007 personal 
hearing, the veteran testified that he recently underwent a 
hearing test at the VA Medical Center in Muskogee.  See June 
2007 Travel Board hearing transcript.  A review of the record 
indicates that the only audiologic results of record date in 
July 2005, however, and the most recent treatment records 
associated with the claims file date in April 2006.  In light 
of the age of the audiologic results, the Board finds that, 
even though the veteran has not reported any worsening of his 
condition, the claim must be remanded to obtain the relevant 
audiologic records.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the VA 
audiologic records referred to in the 
June 2007 personal hearing and any 
additional relevant records dating after 
April 2006.

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


